Case 7:19-cr-00094-MFU Document 54 Filed 03/27/20 Page 1 of 12 Pageid#: 227




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WETERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

    UNITED STATES OF AMERICA                        )
                                                    )
           v.                                       )      CRIMINAL NO. 7:19-CR-94
                                                    )
    IOANA-CRISTINA PAVEL,                           )
                                                    )
                   Defendant                        )


                              OPPOSITION TO PRETRIAL RELEASE

           IOANA-CRISTINA PAVEL has filed a motion for release on the basis that the global

    pandemic of coronavirus COVID-19 is a changed circumstance meriting her release. Although

    the government readily acknowledges the serious and unique nature of this pandemic, the

    pandemic does not justify the release of an inmate who is a flight risk. To date, counsel has not

    been informed that any person in United States Marshal Service (“USMS”) custody in the

    Western District of Virginia has COVID-19 or that the virus has been introduced to a Virginia

    Department of Corrections (“DOC”) or local jail facility at which federal inmates are housed. 1

    Moreover, Virginia DOC is prepared to treat inmates and prevent spread if COVID-19 is

    introduced into one of the facilities.

           The defendant’s generic argument that the COVID-19 pandemic warrants her pretrial

    release runs counter to the individualized determination required by the Bail Reform Act, which

    requires the Court to consider a number of factors in deciding whether the defendant is a danger

    to the community or a flight risk. Although Ms. Pavel did not oppose the entry of a detention


1
 Although many of our defendants are in regional or local jail facilities, these entities are
governed by standards developed by the Virginia State Board of Corrections and implemented
by the VA Department of Corrections. Va Code Ann. §§ 53.1-5, 53.1-8, 53.1-10.
Case 7:19-cr-00094-MFU Document 54 Filed 03/27/20 Page 2 of 12 Pageid#: 228




 order, in detaining her pending the trial of this matter this Court determined that she was a flight

 risk. ECF No. 14. The COVID-19 outbreak does not alter this individualized risk assessment.

 Accordingly, like other courts to have considered the same issue, this Court should deny the

 motion. See United States v. Martin, PWG-19-140 (D. Md.), ECF No. 209; United States v.

 Bilbrough, TDC-20-33 (D. Md.), ECF No. 76 (Order by Magistrate Judge Sullivan); United

 States v. Hill, APM-19-260 (D.D.C.), Minute Order dated March 19, 2020.

                                            Background

        On September 25, 2019, the defendant was arrested pursuant to a federal criminal

complaint, which charged her with Access Device Fraud and Aggravated Identity Theft. Prior to

this arrest, the defendant had been incarcerated since May 5, 2019 on similar state charges arising

out of events that occurred in Botetourt County, Virginia. At her initial appearance on October 1,

2019, the defendant did not contest entry of a detention order but reserved the right to request the

court establish conditions of release in the future. In detaining the defendant, the Court found that

the weight of the government’s evidence was strong, the defendant lacked significant community

or family ties to this district, and had significant family or other ties outside of the United States.

ECF No. 14. By way of a superseding indictment returned in January 2020, the defendant now

stands charged with Conspiracy, Bank Fraud, Access Device Fraud and Aggravated Identity Theft.

Her trial is scheduled to commence on May 26, 2020.

       On March 26, 2020, the defendant filed a motion for release. ECF No. 53. The defendant’s

only argument in favor of release is speculation regarding COVID-19 and the possibility of the

virus spreading among the inmate population. Having reserved the right to request the Court

establish conditions of her release, the defendant’s motion is appropriate for consideration.




                                                  2
Case 7:19-cr-00094-MFU Document 54 Filed 03/27/20 Page 3 of 12 Pageid#: 229




                                              Argument

        The defendant relies on the speculative prospect of a COVID-19 outbreak at the Roanoke

City Jail where she currently is housed. The motion does not assert that either the defendant or any

other detainee at the facility has been diagnosed with COVID-19. Further, as described further

below, jails, including the Roanoke City Jail, continue to take precautionary measures to prevent

transmission of COVID-19 into the facility. Based upon the information set forth in the Court’s

records to date, along with what is advanced below, the defendant’s motion should be denied.

   I.         Legal Standards for Pre-Trial Detention

        A defendant must be detained pending trial where “no condition or combination of

conditions will reasonably assure the appearance of the person as required and the safety of any

other person and the community.” 18 U.S.C. § 3142(e)(1). Detention is thus appropriate where a

defendant is either a danger to the community or a flight risk. The government must prove “risk

of flight” by a preponderance of the evidence. See United States v. Hazime, 762 F.2d 34, 37 (6th

Cir. 1985). And must prove “dangerousness” by clear and convincing evidence. See United States

v. Medina, 775 F.2d 1398, 1402 (11th Cir. 1985); accord 18 U.S.C. § 3142(f)(2).

        Categorical grants or denials of bail, untethered from an individualized determination, are

impermissible. That is because the Bail Reform Act mandates an individualized evaluation guided

by the factors articulated in § 3142(g). Those factors are:

        (1)      the nature and circumstances of the offense charged;

        (2)      the weight of the evidence against the defendant;

        (3)      the history and characteristics of the defendant, including the defendant’s character,
                 physical and mental condition, family and community ties, past conduct, history
                 relating to drug or alcohol abuse, criminal history, and record concerning
                 appearance at court proceedings, as well as whether the crime was committed while
                 the defendant was on probation or parole; and



                                                   3
Case 7:19-cr-00094-MFU Document 54 Filed 03/27/20 Page 4 of 12 Pageid#: 230




         4)      the nature and seriousness of the danger to any person or to the community that
                 would be posed by the defendant’s release.

18 U.S.C. § 3142(g).

   II.        The § 3142 Factors Weigh Heavily in Favor of Detention: The Defendant Remains
              A Flight Risk

         The defendant’s motion, which focuses exclusively on the COVID-19 outbreak, does not

address the § 3142(g) factors a court must consider in determining whether a defendant poses a

flight risk. While this pandemic has affected numerous communities in Virginia, it has no bearing

on whether conditions of release will reasonably assure the defendant’s appearance. In this case,

an examination of the § 3142(g) factors demonstrates that the detention order should remain in

place.

         a.      The Nature and Circumstances of the Offense

         The affidavit submitted in support of the criminal complaint provides a fair synopsis of

how the defendant came to be arrested and the activities of the group with whom she associated.

This group is responsible for stealing at least $350,000 in or around this district, although the

defendant may ultimately be held responsible for a lesser amount based upon her later arrival.

Their conduct impacted banks and customers in Roanoke, Lynchburg, Martinsville/Henry County,

Blacksburg/Montgomery County, Patrick County, Botetourt County, Campbell County,

Appomattox County and Farmville. A money laundering prosecution of certain members of this

group, not including the defendant, is now occurring in Romania. In sum, the defendant

participated in a significant and serious criminal endeavor.

         b.      Weight of the Evidence

         As the Court previously noted, the weight of the Government’s evidence is strong. It

remains strong and is supported not only by the circumstances leading to the defendant’s arrest but



                                                 4
Case 7:19-cr-00094-MFU Document 54 Filed 03/27/20 Page 5 of 12 Pageid#: 231




also by bank ATM surveillance images that show the defendant committing fraudulent

transactions.

          c.      History and Characteristics of the Person

          The defendant does not appear to have any prior criminal history. However, she has zero

familial or community ties to this district. Rather she is a Romanian citizen who came, or was

brought, to the United States to commit criminal offenses. There is an ICE detainer currently in

place although counsel is uncertain as to the practical effect of that detainer in light of present

circumstances. Additionally, by her own admission she appears to have a problem with alcohol

consumption.

          d.      The Nature and Seriousness of the Danger to the Community in the Event of
                  the Defendant’s Release

          The government is not aware of any information indicating that the defendant would be a

danger to the community if released. It is also unlikely she would have the means to continue

committing similar offenses on her own.

   III.        COVID-19 Does Not Change The § 3142 Factors That Warranted Detention In
               The First Place.

          Nothing about the COVID-19 pandemic materially changes the defendant’s incentive to

flee or ability to abscond. See 18 U.S.C. § 3142(e)(1). Even with no previous criminal history, she

remains subject to serving at least a two-year mandatory minimum sentence upon conviction.

Indeed, her belief that incarceration increases her chances of infection—a belief evidenced by her

bail motion—suggests that her incentives to avoid punishment have increased. While travel

restrictions make certain types of flight more difficult, flight risk is not limited to a defendant

physically leaving a jurisdiction; it looks to whether a defendant can be trusted to “appear” “as

required.”      18 U.S.C. § 3142(e).   Additionally, during a time when community and law-



                                                 5
Case 7:19-cr-00094-MFU Document 54 Filed 03/27/20 Page 6 of 12 Pageid#: 232




enforcement resources are devoted to fighting COVID-19, it may be easier for a motivated

defendant to abscond. Just as a defendant’s access to resources increases his or her risk of flight,

so too does law enforcement’s lack of access to resources to safeguard against a defendant’s flight.

See 18 U.S.C. § 3142(g)(3)(A) (requiring consideration of the defendant’s “financial resources”).

    IV.        A Potential COVID-19 Outbreak Does Not Eclipse The Other § 3142 Factors.

          The defendant’s motion focuses on the general potential health risks posed by COVID-19

and essentially claims that risk alone trumps or eclipses the other § 3142 factors. To be sure, the

Bail Reform Act instructs courts to consider the “physical and mental condition” of the defendant

as one of the factors in its analysis. 18 U.S.C. § 3142(g)(3)(A). But, notwithstanding the COVID-

19 outbreak, that factor does not weigh heavily, if at all, in favor of the defendant’s release.

Currently, counsel is not aware of any cases of COVID-19 at the Roanoke City Jail. The defendant

does not allege that she has COVID-19 or even that she has been exposed to any individuals with

COVID-19. In this way, she is not seeking release based on her actual “physical and mental

condition.” Instead she relies solely on the possibility of becoming infected. As discussed below,

however, the Virginia DOC, which oversees the Roanoke City Jail, has implemented substantial

precautionary measures to mitigate this risk and the individual jails also have implemented their

own facility-specific measures.

          a.      Comprehensive Precautionary Measures Have Been Instituted To Avoid
                  Transmission Of COVID-19 In The Jails.

          DOC and the local jails have undertaken comprehensive precautionary measures to protect

detainees from exposure to COVID-19. 2 As additional measures are implemented, DOC is alerting

the public to the precautions. See https://vadoc.virginia.gov/news-press-releases/2020/covid-19-


2
 The Roanoke City Jail’s measures can be found here: https://www.roanokeva.gov/835/Sheriffs-
Office.


                                                 6
Case 7:19-cr-00094-MFU Document 54 Filed 03/27/20 Page 7 of 12 Pageid#: 233




updates/. In addition to the information on the public webpage, the Government has learned the

following by communicating with the United States Marshals Service (“USMS”). 3

        DOC has installed an “Incident Command System.” Each day, the heads of DOC and

relevant agencies meet to discuss COVID-19 issues as they pertain to the jails, to discuss strategies

to combat any possible spread of COVID through the jails, to track national trends, and to make

sure DOC’s policies are consistent with those national trends and with recommendations from the

Centers for Disease Control and the Virginia Department of Health.

        DOC also has taken various steps to protect its inmates. For example, as detailed below,

all visitation has been canceled. Moreover, DOC has implemented strict testing and screening for

employees and incoming detainees at intake. DOC also has implemented new procedures to

maintain cleanliness within the facilities and to increase its medical coverage within facilities. As

detailed on DOC’s webpage:

Testing and Screening

    •   The Virginia DOC is utilizing its COVID-19 Medical Guideline along with an Offender
        Screening Questionnaire and Medical Evaluation Tool to evaluate and monitor offenders’
        health.

    •   If DOC has an offender in a state correctional facility who appears to meet the criteria
        for COVID-19 testing, the procedure is to contact the Virginia Department of Health and
        follow its guidance regarding testing.

    •   All offenders being released from the VADOC facilities as they finish their sentences are
        now screened for COVID-19 on the day of their release.

    •   There is a separate screening tool for employees. All employees must assess their risk on
        a daily basis prior to reporting to work.




3
  The Government is getting continual updates on the situation for USMS. The Government
recognizes that the situation is fluid and is trying to deliver the best information to the Court as we
understand it at the time.
                                                  7
Case 7:19-cr-00094-MFU Document 54 Filed 03/27/20 Page 8 of 12 Pageid#: 234




Visitation and Telephone Communication

   •   All visitation has been canceled.

   •   While visitation at correctional facilities is canceled for now, off-site video visitation,
       facilitated through Assisting Families of Inmates (AFOI), remains available. JPay and
       VADOC have worked together to credit each offender’s JPay account with two free JPay
       stamps per week during this time.

   •   Virginia DOC has worked with GTL, the offender phone service provider, to provide
       inmates with two free phone calls per week beginning March 19, 2020 through April 15,
       2020. The two free calls will be applied to the first two calls the offender makes each
       week.

   •   To assist in preventing the reach of COVID-19 into state correctional facilities, all
       attorney/authorized attorney representative meetings with offenders will be conducted over
       the phone until further notice in an attempt to limit the number of persons coming in and
       out of facilities each day during this pandemic.

Sanitation and Personal Protective Equipment

   •   The Virginia DOC’s extensive Medical Epidemic/Pandemic Sanitation Plan is in place
       to make certain that all Department facilities ensure accurate sanitation during this
       pandemic while utilizing appropriate chemicals and approved personal protective
       equipment.

   •   There is plenty of soap and water at the facilities, and that remains the best way to keep
       hands clean. Each offender is being given two bars of soap per week for their own
       personal use.

   •   Like hospitals and other institutions, the VADOC continues to attempt to order more
       PPEs (personal protective equipment). However, the nationwide shortage is affecting the
       VADOC just as it affects everyone else.

   •   Virginia Correctional Enterprises (VCE), the VADOC’s manufacturing division, is now
       working to manufacture sneeze/cough shield masks for VADOC staff and offenders.

   •   VCE also manufactures cleaning supplies approved by the EPA for use in combating the
       coronavirus.

   •   VCE is working to manufacture sneeze/cough shields for staff and offenders at VADOC
       facilities. These sneeze/cough shields are being manufactured at four different VCE
       plants. These are not medical grade masks. They will be distributed to VADOC facilities
       as soon as possible.




                                                8
Case 7:19-cr-00094-MFU Document 54 Filed 03/27/20 Page 9 of 12 Pageid#: 235




Facility Staffing

   •   There are currently no staffing shortages caused by COVID-19.

   •   The VADOC continues to plan for every possible contingency. An emergency menu has
       been developed for use in the event that a corrections facility has food service workers
       unable to report to work. This menu contains food items that will be centrally ordered.

   •   The VADOC is working with a temp agency to hire additional nurses for coverage during
       this pandemic.

Offender Transportation, Intake and Jail Management

   •   As of the Governor’s declaration of a state of emergency, the VADOC suspended
       offender intake from local jails for 30 days. Offender transfers and movement between
       VADOC facilities is suspended until further notice.

   •   Offender medical transports continue as scheduled unless an appointment is canceled or
       changed by the outside provider.

   •   VADOC facilities have moved to modified lockdown in order to minimize contact
       between groups of offenders from different buildings. Offenders will eat in their pods
       and go to recreation with their own pod of offenders and will not eat and recreate with
       offenders from other pods until further notice.

   The defendant’s motion does not discuss these DOC precautionary measures or allege that

these measures are insufficient to address the needs of detainees. Rather, the defendant’s motion

highlights various press articles regarding the general risk of the coronavirus to inmate populations

generally. But granting a defendant’s motion for release based on a general, speculative claim of

harm runs contrary to the defendant-specific analysis required by 18 U.S.C. § 3142(f). United

States v. Hill, APM-19-260 (D.D.C.), Minute Order dated March 19, 2020.

       The Virginia DOC has made clear that it is preparing to treat inmates who contract the

virus. The Virginia DOC’s extensive Medical Epidemic/Pandemic Sanitation Plan is in place to

make certain that all Department facilities ensure accurate sanitation during this pandemic while

utilizing appropriate chemicals and approved personal protective equipment. And the VADOC

is working with a temp agency to hire additional nurses for coverage during this pandemic. Thus

                                                 9
Case 7:19-cr-00094-MFU Document 54 Filed 03/27/20 Page 10 of 12 Pageid#: 236




the defendant has not shown how any current or future health needs, including potential exposure

to the coronavirus, will not be met.

         b.      Releasing The Defendant And Others Similarly Situated Would Place An
                 Undue Burden On Pretrial Services And The Court, Thereby Increasing
                 Community Danger.

         Awarding relief here, and in similar cases, would place a substantial and unwarranted

burden on the Pretrial Services Division of the U.S. Probation Office, our local police officers, and

the general public. Whenever the Court orders electronic monitoring, a Location Monitoring

Specialist is appointed to oversee the defendant’s pretrial release. This would necessarily require

face-to-face interaction, on a regular basis, between the defendant and probation staff. 4 To be sure,

one case, by itself, would not strain the system. But there are already a number of defendants

seeking release based upon concerns regarding COVID-19. And if the Court did release the

defendant, and other defendants, such release would quickly stretch the bandwidth of existing

probation officers and LM specialists beyond its breaking point. 5

    V.        The Defendant’s Home Plan is Not a Viable Option

         The defendant has requested to be released to the Way Forward Program at the Roanoke

Rescue Mission. However, the Roanoke Rescue Mission has recently advised the United States



4
 Telephone check-ins and other typical release protocols will not be sufficient to ensure the
defendant’s compliance with the terms and conditions of release, particularly in a case, like this
one, where the Court already has determined the defendant poses a risk of flight.
5
  Before a defendant is placed on release, a Pretrial Services Officer also must vet the proposed
residence and meet the proposed third-party custodian and other residents who live there. A
flood of release orders would force these officers to conduct a substantial amount of in-person,
in-home meetings, exposing them to a heightened risk of infection. And if the defendant were
released on bond over the government’s objection and reoffends, finding space for her in area
jails will be difficult because of the additional safeguards jails are instituting—particularly if he
exhibits any signs of illness, as quarantine space is limited.


                                                  10
Case 7:19-cr-00094-MFU Document 54 Filed 03/27/20 Page 11 of 12 Pageid#: 237




Probation Office that at this time they are not accepting anyone for placement. With respect to the

Way Forward Program, a review of the website indicates that the next intake date is not until May

10, 2020. Moreover, should a COVID-19 outbreak occur at the Rescue Mission, it is unlikely that

the defendant would be able set forth a suitable alternative given her lack of familial and

community ties to the area. Therefore, even if the Court desired to release the defendant on

conditions, it does not appear as if her home plan is viable at this time.

   VI.      Any Release Should Be Conditioned On A Health Screening

         Finally, if the Court does grant defendant’s motion, defendant should not be released into

the community if she is exhibiting any signs of COVID-19. Instead, the United States Marshals

should be granted the discretion to hold defendant if he exhibits symptoms.

         As a result, the government respectfully requests that the following language be included

in any release order:

         As a condition precedent to release, the defendant shall submit to screening for
         COVID-19 by the Bureau of Prisons and/or the United States Marshals Service. If
         the defendant is found to be exhibiting symptoms consistent with COVID-19 or is
         confirmed to have COVID-19, the defendant shall not be released to the public
         because of the danger the defendant poses to the community.

         Should the defendant not have symptoms consistent with COVID-19 at the time of
         his release, the defendant shall submit to screening for COVID-19 as directed by
         the Pretrial Services. Should the defendant then or thereafter exhibit symptoms
         consistent with COVID-19, the defendant shall remain in quarantine or isolation as
         directed by Pretrial Services in a form directed by Pretrial Services, including self-
         isolation or self-quarantine.

                                             Conclusion

         The information presently available to the Court, and as proffered herein, present sufficient

evidence for this Court to determine that the defendant is a flight risk and that there are no

conditions or combination of conditions that exist that would reasonably ensure her appearance as

required. The COVID-19 outbreak does not alter that analysis and even if the Court found release


                                                  11
Case 7:19-cr-00094-MFU Document 54 Filed 03/27/20 Page 12 of 12 Pageid#: 238




to be appropriate, the home plan set forth by the defendant is not a viable one. For the foregoing

reasons, the Court should deny the defendant’s motion with or without a hearing.

                                                    Respectfully submitted,

                                                    THOMAS T. CULLEN

                                                    United States Attorney



                                                     s/M. Coleman Adams
                                                    Assistant United States Attorney
                                                    VA State Bar No. 76450
                                                    U.S. Attorney’s Office
                                                    310 First St., S.W., Ste. 906
                                                    Roanoke, Virginia 24011
                                                    540-857-2250 (phone)
                                                    540-857-2614 (fax)
                                                    coleman.adams@usdoj.gov




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Response in Opposition has

been electronically filed by CM/ECF system, which will send notification of such filing to

defendant’s counsel, on this the 27th day of March 2020.


                                                    s/M. Coleman Adams
                                                    Assistant United States Attorney




                                               12
